

	

		II

		109th CONGRESS

		1st Session

		S. 581

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Graham (for himself

			 and Mr. Sessions) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To contain the costs of the medicare prescription drug

		  program under part D of title XVIII of the Social Security Act, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Prescription Drug Cost

			 Containment Act of 2005.

		2.Inclusion in

			 annual report of medicare trustees of information on status of Medicare

			 Prescription Drug Account

			(a)Determinations

			 of excess general revenue medicare prescription drug funding

				(1)In

			 generalBeginning in 2006, on the same date on which the

			 President submits a budget to Congress, the Secretary of Health and Human

			 Services (in this Act referred to as the Secretary), shall

			 submit to Congress a determination on the following:

					(A)ProjectionWhether

			 there is projected to be excess general revenue medicare prescription drug

			 funding (as defined in subsection (b)) for the fiscal year for which the budget

			 is submitted.

					(B)Look

			 backWhether there was excess general revenue medicare

			 prescription drug funding (as defined in subsection (b)) in the fiscal year

			 ending September 30 of the year prior to the year in which such budget is

			 submitted.

					(2)Medicare part

			 D funding warningFor purposes

			 of section 1105(i) of title 31, United States Code, and this Act, an

			 affirmative determination by the Secretary under either subparagraph (A) or (B)

			 of paragraph (1) shall be treated as a medicare part D funding warning in the

			 fiscal year beginning on October 1 of the year in which the determination is

			 submitted to Congress.

				(b)DefinitionsFor

			 purposes of this section:

				(1)Excess general

			 revenue medicare prescription drug fundingThe term excess

			 general revenue medicare prescription drug funding means, with respect

			 to a fiscal year during the period beginning on the date of enactment of this

			 Act and ending on September 30, 2013, that—

					(A)the amounts

			 deposited in the Medicare Prescription Drug Account under section

			 1860D–16(c)(2) (42 U.S.C.

			 1395w–116(c)(2)), as added by section 101 of the Medicare

			 Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law

			 108–173); exceed

					(B)the part D target

			 amount (as defined in paragraph (2)).

					(2)Part

			 D target amountThe term

			 part D target amount means for a year—

					(A)for fiscal year

			 2005, $800,000,000;

					(B)for fiscal year

			 2006, $25,700,000,000;

					(C)for fiscal year

			 2007, $39,000,000,000;

					(D)for fiscal year

			 2008, $44,600,000,000;

					(E)for fiscal year

			 2009, $48,700,000,000;

					(F)for fiscal year

			 2010, $53,700,000,000;

					(G)for fiscal year

			 2011, $58,600,000,000;

					(H)for fiscal year

			 2012, $65,300,000,000; and

					(I)for fiscal year

			 2013, $73,100,000,000.

					(c)Technical

			 amendmentSection 1860D–16(c)(3) of

			 the Social Security Act

			 (42

			 U.S.C. 1395w–116(c)(3)), as added by section 101 of the

			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law

			 108–173), is amended by striking under paragraph (1) or

			 subsection (a)(2) and inserting under paragraph (1), (2), or

			 (4), gifts and bequests as may be made as provided in section 201(i)(1), or

			 accrued interest on balances in the Account.

			3.Presidential

			 submission of legislation

			(a)In

			 generalSection 1105 of title 31, United States Code, as amended

			 by section 802(a) of the Medicare Prescription Drug, Improvement, and

			 Modernization Act of 2003 (Public Law 108–173), is amended by

			 adding at the end the following new subsection:

				

					(i)(1)If there is a medicare

				part D funding warning under section 2(a)(2) of the Medicare Prescription Drug

				Cost Containment Act of 2005 made in a year, the President shall submit to

				Congress, within the 15-day period beginning on the date of the budget

				submission to Congress under subsection (a) for the succeeding year, proposed

				legislation to respond to such warning.

						(2)Paragraph (1) does not apply if,

				during the year in which the warning is made, legislation is enacted which

				eliminates excess general revenue medicare funding (as defined in section 2(b)

				of the Medicare Prescription Drug Cost Containment Act of 2005) for the period

				beginning with the fiscal year for which the determination is made and ending

				on September 30, 2013, as certified by the Board of Trustees of the Federal

				Supplementary Medicare Insurance Trust Fund not later than 30 days after the

				date of the enactment of such legislation.

						.

			(b)Sense of

			 CongressIt is the sense of Congress that legislation submitted

			 pursuant to section 1105(i) of title 31, United States Code, as added by

			 subsection (a), in a year should be designed to eliminate excess general

			 revenue medicare funding (as defined in section 2(b)) for the period that

			 begins with the fiscal year for which the determination is made and ends on

			 September 30, 2013.

			4.Procedures in

			 the House of Representatives

			(a)Introduction

			 and referral of president’s legislative proposal

				(1)IntroductionIn

			 the case of a legislative proposal submitted by the President pursuant to

			 section 1105(i) of title 31, United States Code, as added by section 3(a),

			 within the 15-day period specified in paragraph (1) of such section, the

			 majority leader of the House of Representatives (or his designee) and the

			 minority leader of the House of Representatives (or his designee) shall

			 introduce such proposal (by request), the title of which is as follows:

			 A bill to respond to a medicare part D funding warning. Such

			 bill shall be introduced within 3 legislative days after Congress receives such

			 proposal.

				(2)ReferralAny

			 legislation introduced pursuant to paragraph (1) shall be referred to the

			 appropriate committees of the House of Representatives.

				(b)Direction to

			 the appropriate House committees

				(1)In

			 generalIn the House, in any year during which the President is

			 required to submit proposed legislation to Congress under section 1105(i) of

			 title 31, United States Code, as added by section 3(a), the appropriate

			 committees shall report medicare funding legislation by not later than June 30

			 of such year.

				(2)Medicare

			 funding legislationFor purposes of this section, the term

			 medicare funding legislation means—

					(A)legislation

			 introduced pursuant to subsection (a)(1), but only if the legislative proposal

			 upon which the legislation is based was submitted within the 15-day period

			 referred to in such subsection; or

					(B)any bill the

			 title of which is as follows: A bill to respond to a medicare part D

			 funding warning..

					(3)CertificationWith

			 respect to any medicare funding legislation or any amendment to such

			 legislation to respond to a medicare part D funding warning, the chairman of

			 the Committee on the Budget of the House shall certify—

					(A)whether or not

			 such legislation eliminates excess general revenue medicare funding (as defined

			 in section 2(c)) for each fiscal year during the period beginning with the

			 fiscal year for which the determination is made and ending on September 30,

			 2013; and

					(B)with respect to

			 such an amendment, whether the legislation, as amended, would eliminate excess

			 general revenue medicare funding (as defined in section 2(b)) for each fiscal

			 year in such period.

					(c)Fallback

			 procedure for floor consideration if the House fails to vote on final passage

			 by July 30

				(1)After July 30 of

			 any year during which the President is required to submit proposed legislation

			 to Congress under section 1105(i) of title 31, United States Code, as added by

			 section 3(a), unless the House of Representatives has voted on final passage of

			 any medicare funding legislation for which there is an affirmative

			 certification under subsection (b)(3)(A), then, after the expiration of not

			 less than 30 calendar days (and concurrently 5 legislative days), it is in

			 order to move to discharge any committee to which medicare funding legislation

			 which has such a certification and which has been referred to such committee

			 for 30 calendar days from further consideration of the legislation.

				(2)A motion to

			 discharge may be made only by an individual favoring the legislation, may be

			 made only if supported by 1/5 of the total membership of

			 the House of Representatives (a quorum being present), and is highly privileged

			 in the House of Representatives. Debate thereon shall be limited to not more

			 than 1 hour, the time to be divided in the House of Representatives equally

			 between those favoring and those opposing the motion. An amendment to the

			 motion is not in order, and it is not in order to move to reconsider the vote

			 by which the motion is agreed to or disagreed to.

				(3)Only 1 motion to

			 discharge a particular committee may be adopted under this subsection in any

			 session of Congress.

				(4)Notwithstanding

			 paragraph (1), it shall not be in order to move to discharge a committee from

			 further consideration of medicare funding legislation pursuant to this

			 subsection during a session of Congress if, during the previous session of the

			 Congress, the House of Representatives passed medicare funding legislation for

			 which there is an affirmative certification under subsection (b)(3)(A).

				(d)Floor

			 consideration in the House of discharged legislation

				(1)In the House, not

			 later than 3 legislative days after any committee has been discharged from

			 further consideration of legislation under subsection (c), the Speaker shall

			 resolve the House into the Committee of the Whole for consideration of the

			 legislation.

				(2)The first reading

			 of the legislation shall be dispensed with. All points of order against

			 consideration of the legislation are waived. General debate shall be confined

			 to the legislation and shall not exceed 5 hours, which shall be divided equally

			 between those favoring and those opposing the legislation. After general

			 debate, the legislation shall be considered for amendment under the 5-minute

			 rule. During consideration of the legislation, no amendments shall be in order

			 in the House of Representatives or in the Committee of the Whole except those

			 for which there has been an affirmative certification under subsection

			 (b)(3)(B). All points of order against consideration of any such amendment in

			 the Committee of the Whole are waived. The legislation, together with any

			 amendments which shall be in order, shall be considered as read. During the

			 consideration of the bill for amendment, the Chairman of the Committee of the

			 Whole may accord priority in recognition on the basis of whether the Member

			 offering an amendment has caused it to be printed in the portion of the

			 Congressional Record designated for that purpose in clause 8 of Rule XVIII of

			 the Rules of the House of Representatives. Debate on any amendment shall not

			 exceed 1 hour, which shall be divided equally between those favoring and those

			 opposing the amendment, and no pro forma amendments shall be offered during the

			 debate. The total time for debate on all amendments shall not exceed 10 hours.

			 At the conclusion of consideration of the legislation for amendment, the

			 Committee shall rise and report the legislation to the House of Representatives

			 with such amendments as may have been adopted. The previous question shall be

			 considered as ordered on the legislation and amendments thereto to final

			 passage without intervening motion except 1 motion to recommit with or without

			 instructions. If the Committee of the Whole rises and reports that it has come

			 to no resolution on the bill, then on the next legislative day the House of

			 Representatives shall, immediately after the third daily order of business

			 under clause 1 of Rule XIV of the Rules of the House of Representatives,

			 resolve into the Committee of the Whole for further consideration of the

			 bill.

				(3)All appeals from

			 the decisions of the Chair relating to the application of the Rules of the

			 House of Representatives to the procedure relating to any such legislation

			 shall be decided without debate.

				(4)Except to the

			 extent specifically provided in the preceding provisions of this subsection,

			 consideration of any such legislation and amendments thereto (or any conference

			 report thereon) shall be governed by the Rules of the House of Representatives

			 applicable to other bills and resolutions, amendments, and conference reports

			 in similar circumstances.

				(e)Legislative day

			 definedAs used in this section, the term legislative

			 day means a day on which the House of Representatives is in

			 session.

			(f)Restriction on

			 waiverIn the House of Representatives, the provisions of this

			 section may be waived only by a rule or order proposing only to waive such

			 provisions.

			(g)Rulemaking

			 powerThe provisions of this section are enacted by

			 Congress—

				(1)as an exercise of

			 the rulemaking power of the House of Representatives and, as such, shall be

			 considered as part of the rules of the House of Representatives and shall

			 supersede other rules only to the extent that they are inconsistent therewith;

			 and

				(2)with full

			 recognition of the constitutional right of that House to change the rules (so

			 far as they relate to the procedures of that House) at any time, in the same

			 manner, and to the same extent as in the case of any other rule of that

			 House.

				5.Procedures in

			 the Senate

			(a)Introduction

			 and referral of president’s legislative proposal

				(1)IntroductionIn

			 the case of a legislative proposal submitted by the President pursuant to

			 section 1105(i) of title 31, United States Code, as added by section 3(a),

			 within the 15-day period specified in paragraph (1) of such section, the

			 majority leader and minority leader of the Senate (or their designees) shall

			 introduce such proposal (by request), the title of which is as follows:

			 A bill to respond to a medicare part D funding warning. Such

			 bill shall be introduced within 3 days of session after Congress receives such

			 proposal.

				(2)ReferralAny

			 legislation introduced pursuant to paragraph (1) shall be referred to the

			 Committee on Finance.

				(b)Medicare

			 funding legislationFor purposes of this section, the term

			 medicare funding legislation means—

				(1)legislation

			 introduced pursuant to subsection (a)(1), but only if the legislative proposal

			 upon which the legislation is based was submitted within the 15-day period

			 referred to in such subsection; or

				(2)any bill the

			 title of which is as follows: A bill to respond to a medicare part D

			 funding warning..

				(c)Qualification

			 for special procedures

				(1)In

			 generalThe special procedures set forth in subsections (d) and

			 (e) shall apply to medicare funding legislation, as described in subsection

			 (b), only if the legislation—

					(A)is medicare

			 funding legislation that is passed by the House of Representatives; or

					(B)contains matter

			 within the jurisdiction of the Committee on Finance in the Senate.

					(2)Failure to

			 qualify for special proceduresIf the medicare funding

			 legislation does not satisfy paragraph (1), then the legislation shall be

			 considered under the ordinary procedures of the Standing Rules of the

			 Senate.

				(d)Discharge

				(1)In

			 generalIf the Committee on Finance of the Senate has not

			 reported medicare funding legislation described in subsection (c)(1) by June 30

			 of a year in which the President is required to submit medicare funding

			 legislation to Congress under section 1105(i) of title 31, United States Code,

			 as added by section 3(a), then any Senator may move to discharge the Committee

			 of any single medicare funding legislation measure. Only 1 such motion shall be

			 in order in any session of Congress.

				(2)Debate

			 limitsDebate in the Senate on any such motion to discharge, and

			 all appeals in connection therewith, shall be limited to not more than 2 hours.

			 The time shall be equally divided between, and controlled by, the maker of the

			 motion and the majority leader, or their designees, except that in the event

			 the majority leader is in favor of such motion, the time in opposition thereto

			 shall be controlled by the minority leader or the minority leader’s designee. A

			 point of order under this subsection may be made at any time. It is not in

			 order to move to proceed to another measure or matter while such motion (or the

			 motion to reconsider such motion) is pending.

				(3)AmendmentNo

			 amendment to the motion to discharge shall be in order.

				(4)Exception if

			 certified legislation enactedNotwithstanding paragraph (1), it

			 shall not be in order to discharge the Committee from further consideration of

			 medicare funding legislation pursuant to this subsection during a session of

			 Congress if the chairman of the Committee on the Budget of the Senate certifies

			 that medicare funding legislation has been enacted that eliminates excess

			 general revenue medicare funding (as defined in section 2(c)) for each fiscal

			 year in the period beginning with the fiscal year for which the determination

			 is made and ending on September 30, 2013.

				(e)ConsiderationAfter

			 the date on which the Committee on Finance of the Senate has reported medicare

			 funding legislation described in subsection (c)(1), or has been discharged

			 (under subsection (d)) from further consideration of such legislation, it is in

			 order (even though a previous motion to the same effect has been disagreed to)

			 for any Member of the Senate to move to proceed to the consideration of such

			 legislation.

			(f)Rules of the

			 SenateThis section is enacted by the Senate—

				(1)as an exercise of

			 the rulemaking power of the Senate, and as such, it is deemed a part of the

			 rules of the Senate, but applicable only with respect to the procedure to be

			 followed in the Senate in the case of a bill described in this paragraph, and

			 it supersedes other rules only to the extent that it is inconsistent with such

			 rules; and

				(2)with full

			 recognition of the constitutional right of the Senate to change the rules (so

			 far as relating to the procedure of the Senate) at any time, in the same

			 manner, and to the same extent as in the case of any other rule of the

			 Senate.

				

